DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 10 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a method claim.
Claims 1-8 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “support”, “optical assembly” and “controller” provide sufficient structure to perform all claimed limitations.
Claims 11-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “polishing station”, “support”, “in-line metrology station” and “controller” provide sufficient structure to perform all claimed limitations.
Claim 9 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacturer claim.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “an optical assembly to capture a first color image of at least a portion of the substrate held by the support with light impinging the substrate at a first angle of incidence and a second color image of the at least a portion of the substrate held by the support with light impinging the substrate at a different second angle of incidence; and a controller configured to receive the first color image and the second color image from the optical assembly, store a function that provides a value representative of a thickness as a function of position along a predetermined path in a coordinate space of at least four dimensions including a first color channel and a second color channel from the first color image and a third color channel and a fourth color channel from the second color image, for a pixel of the first color image and a corresponding pixel in the second color image, determine a coordinate in the coordinate space from color data in the first color image for the pixel and the color data in the second color image for the corresponding pixel, determine a position of a point on the predetermined path that is closest to the coordinate, and calculate a value representative of a thickness from the function and the position of the point on the predetermined path.”
Claims 2-8 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Claims 9 and 10 recites similar claim limitations called for in the counterpart claim 1.  Therefore, these claims are also allowed for the same reasons as set forth in claim 1 above.
Regarding claim 11 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “an in-line metrology station to measure the substrate before or after polishing of a surface of the substrate in the polishing station, the in-line metrology station including one or more elongated white light sources each having a longitudinal axis and configured to direct light toward the substrate at a non-zero incidence angle to form an illuminated region on the substrate that extends along a first axis during scanning of the substrate, a first color line-scan camera having detector elements arranged to receive light reflected from the substrate that impinged the substrate at a first angle of incidence and form an image portion that extends along the first axis during scanning of the substrate, a second color line-scan camera having detector elements arranged to receive light reflected from the substrate that impinged the substrate at a different, second angle of incidence and form a second image portion that extends along the first axis during scanning of the substrate, a frame supporting the one or more light sources, the first color line-scan camera and the second color line-scan camera, and a motor to cause relative motion between the frame and the support along a second axis perpendicular to the first axis to cause the one or more light sources, the first color line-scan camera and the second color line-scan camera to scan across the substrate; and a controller configured to receive color data from the first color line-scan camera and the second color line-scan camera, to generate a first 2-dimensional color image from color data from the first color line-scan camera and generate a second 2-dimensional color image from color data from the second color line-scan camera, and to control polishing at the polishing station based on the first 2-dimensional color image and the second 2-dimensional color image.”
Claims 12-19 depend on claim 11 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
7/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667